Exhibit 10.02
 
 
THIS DEBENTURE AND THE SHARES OF COMMON STOCK FOR WHICH IT MAY, UNDER CERTAIN
CIRCUMSTANCES BE EXCHANGED (“PIK SHARES”), HAVE BEEN ACQUIRED FOR INVESTMENT AND
NOT FOR DISTRIBUTION, AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED. NEITHER THE DEBENTURE NOR THE PIK SHARES MAY BE SOLD, PLEDGED
OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION THEREOF
UNDER SUCH ACT OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO MACROSOLVE,
INC. AND ITS COUNSEL THAT SUCH REGISTRATION IS NOT REQUIRED.  THIS DEBENTURE
MUST BE SURRENDERED TO MACROSOLVE, INC. OR ITS TRANSFER AGENT AS A CONDITION
PRECEDENT TO THE SALE OR OTHER TRANSFER THEREOF.


MacroSolve, Inc.


Putable-Callable Debenture Series 2012
Due December 31, 2019
 
 

$_______________  Registered Holder of the Debenture:   _______________________
Date: _______________  

 
MacroSolve, Inc., a corporation duly organized and existing under the laws of
the State of Oklahoma (hereinafter referred to as the “Company”), for value
received, hereby promises to pay to the registered holder hereof, the principal
sum stated above (“Principal Amount”) on or before the 31st day of December,
2019 (“Maturity Date”), together with interest Principal Amount from the date
hereof, upon presentation and surrender of this Putable-Callable Debenture
Series 2012 (“Debenture”) at the principal corporate office of the Company at
1717 South Boulder Ave., Suite 700, Tulsa, Oklahoma  74119, or at such other
place as the Company may hereafter in writing designate, in such coin or
currency of the United States of America as at the time of payment shall be
legal tender for the payment of public and private debts or by tender of shares
of common stock of the Company as more particularly hereinafter provided.


Interest shall accrue on a daily basis on the Principal Amount from and
including the date hereof at the rate equal to eight percent (8%) per annum
computed on the basis of a year of 365 or 366 days, as applicable, for the
actual number of days elapsed.  Subject to the terms of this Debenture,
including but not limited to Sections 1 and 7b hereof, interest shall be paid
quarterly as of the first day of January, April, July, and October, by check
issued and mailed to holder no later than the last day of such month.
 
 
1

--------------------------------------------------------------------------------

 
 
1.           Payment and Prepayment.
 
a.              The Company shall pay the Principal Amount and any accrued and
unpaid interest on the Maturity Date.  However, the Company shall prepay the
interest accrued thereon as the balance in the Debenture Account (as defined in
Section 7) permits on a quarterly basis in accordance with the terms in Section
7d, and shall prepay, on a quarterly basis, the Principal Amount and the
interest accrued and unpaid thereon in whole (but not in part) as the balance in
the Debenture Account permits
 
b.              If the Company does not prepay this Debenture in full before the
Maturity Date, the Company shall satisfy its obligation to pay principal and
interest on the Maturity Date out of the Debenture Account and, to the extent
the obligation of the Company cannot be satisfied in full therefrom, by the
issuance and delivery to the holder of this Debenture of whole shares (“PIK
Shares”) of common stock of the Company, par value $0.01 per share (“Common
Stock”) for the balance.


c.              The Company shall deliver a written notice (“Payment Notice”) at
least ten (10) days before the quarterly payment of its intention to prepay the
Principal Amount, or at least ten (10) days before the Maturity Date (if the
Principal Amount then remains outstanding) of its intention to pay any portion
of the Principal Amount on the Maturity Date by PIK Shares, as the case may
be.  The Payment Notice shall specify the amount of the prepayment and its
allocation between interest and the Principal Amount, the number of PIK Shares
to be issued, if applicable, and the amount of the Company’s obligation that
will be satisfied with cash.


d.              The PIK Shares issued and delivered at maturity, if any, shall
be equal to the number of shares of Common Stock that could have been purchased
for an amount equal to the Principal Amount (calculated after any cash to be
paid at maturity in combination with the PIK Shares) plus accrued but unpaid
interest then due, if such PIK Shares were valued at the volume-weighted average
price per share (“VWAPPS”) of the Common Stock for the last three (3) days of
trading before the Maturity Date.  For purposes hereof, the VWAPPS shall be the
dollars traded in every transaction in the Common Stock for the relevant
three-day trading period as reported on the OTC Bulletin Board (“OTCBB”) (or any
other recognized securities market on which the Common Stock is traded, if not
then quoted on the OTCBB) divided by the total number of shares of Common Stock
traded during that three-day period.  If the Common Stock is not quoted on the
OTCBB or traded on any recognized market, the Company may not elect to pay in
PIK Shares.


2.              Call Option.


              a.              Option Right.


The Company shall have a right (“Call Option”) to require the holder to
surrender this Debenture for payment in full at any time on or after December
31, 2018, which payment shall be made by the Company, in its sole discretion,
either (i) in cash or other legal tender, (ii) by issuance of Common Stock
(“Call Shares”) with a market value as described in Section 2c below equal to
the Principal Amount and any accrued but unpaid interest thereon, or (iii) a
combination of cash and Call Shares.


b.              Method of Exercise.


In order to exercise the Call Option, the Company shall send the holder of this
Debenture, for delivery in person or by overnight delivery service, a written
notice in the form of Exhibit A attached hereto (“Call Election Notice”),
informing the holder of the Company’s election to prepay the Debenture in full
on a date (“Call Settlement Date”) which shall be not fewer than ten (10) nor
more than thirty (30) days after the date of the Call Election Notice, by
payment of cash or other legal tender or by exchange of Common Stock, or a
combination thereof, whereupon the holder shall, on the Call Settlement Date,
surrender this Debenture in consideration of such payment.


This Debenture, when surrendered in exchange for such payment of cash and/or
Call Shares shall be endorsed in such manner, or accompanied by such instruments
of transfer, as the Company may prescribe.  The Call Option shall be deemed to
have been effected on the date (the “Call Effective Date”) on which the Call
Election Notice shall have been sent, and the person or persons in whose name or
names any certificate or certificates for Call Shares shall be issuable shall be
deemed to have become on the Call Effective Date the holder or holders of record
of the Common Stock represented thereby.


As promptly as practicable after the presentation and surrender of this
Debenture pursuant to the Company’s exercise of its Call Option as herein
provided, the Company shall issue and deliver at its principal corporate office
to or upon the written order of the holder, a certificate or certificates for
the number of full shares of Common Stock issuable in payment thereof, together
with any cash payable from the Debenture Account in consideration of the
holder’s surrender of the Debenture.  No fractional shares, or scrip
representing fractional shares, shall be issued upon the Company’s exercise of
its Call Option, but in lieu thereof the Company shall pay in cash the fair
value of such fractional shares as of the Call Effective Date.  The issuance of
certificates for Common Stock issuable upon the surrender of this Debenture for
payment pursuant to the Call Option shall be made without charge to the holder
for any tax in respect of the issue thereof.


c.                 Call Price.


The market value of the Common Stock on the Call Effective Date shall be
determined by reference to the VWAPPS of the Common Stock for the last three (3)
days of trading immediately prior to the Call Effective Date, rounded to nearest
whole number of shares.
 
 
2

--------------------------------------------------------------------------------

 


3.              Put Option.


              a.              Option Right.


              The holder of this Debenture shall have a right (“Put Option”) to
require payment of this Debenture on December 31, 2017, or at any time
thereafter prior to the Maturity Date or any exercise by the Company of its Call
Option pursuant to Section 2 hereof.  In the event of holder’s exercise of such
Put Option, payment of this Debenture shall be made by the Company in cash as
the balance in the Debenture Account permits (without regard to the “first to
purchase, first to be paid” order of preference described in Section 7d below)
and, to the extent the obligation of the Company cannot be satisfied in full
therefrom, by the issuance and delivery to the holder of this Debenture of whole
shares of Common Stock (“Put Shares”) with a market value as described in
Section 3c below equal to the Principal Amount and any accrued but unpaid
interest to be paid in Put Shares.
 
              b.              Method of Exercise.


              In order to exercise the Put Option, the holder of this Debenture
shall present and surrender the Debenture during the Company’s usual business
hours, prior to the Maturity Date or the Call Effective Date, if any, at the
principal corporate office of the Company together with a written notice in the
form of Exhibit B attached hereto (“Put Election Notice”), for delivery in
person or by overnight delivery service, stating the holder’s election to
require immediate payment of this Debenture in cash or Common Stock, or a
combination thereof.  The certificate or certificates for Put Shares, if any,
issued in exchange for this Debenture shall be issued in the name of the
registered holder hereof.


              This Debenture, when surrendered in exchange for such payment of
cash and/or Put Shares, shall be endorsed in such manner, or accompanied by such
instruments of transfer, as the Company may prescribe. The Put Option shall be
deemed to have been effected on the date (the “Put Effective Date”) on which
this Debenture shall have been surrendered with the Put Election Notice and any
required instruments of transfer received by the Company as aforesaid, and the
person or persons in whose name or names any certificate or certificates for Put
Shares shall be issuable shall be deemed to have become on the Put Effective
Date the holder or holders of record of the Common Stock represented thereby.


              As promptly as practicable after the presentment and surrender of
this Debenture for payment pursuant to holder’s Put Option as herein provided,
the Company shall issue and deliver at such office to or upon the written order
of the holder, a certificate or certificates for the number of full shares of
Common Stock issuable in payment thereof, together with any cash payable from
the Debenture Account in consideration of the holder’s surrender of the
Debenture.  No fractional shares, or scrip representing fractional shares, shall
be issued upon holder’s exercise of its put option, but in lieu thereof the
Company shall pay in cash the fair value of such fractional shares as of the Put
Effective Date. The issuance of certificates for Common Stock issuable upon the
surrender of this Debenture for payment pursuant to holder’s Put Option shall be
made without charge to the holder for any tax in respect of the issue thereof.


           c.                 Put Price.


                      The market value of the Common Stock on the Put Effective
Date shall be determined by reference to the VWAPPS of the Common Stock for the
last three (3) days of trading immediately prior to the Put Effective Date,
rounded to nearest whole number of shares.
 
4.              PIK, Call and Put Shares to be Unregistered Securities with
Limited Transferability.


              The holder of the Debenture, by purchasing this Debenture,
understands that the Common Stock to be issued pursuant to Section 1, 2 or 3
hereof as PIK Shares, Call Shares or Put Shares (collectively, “Payment
Shares”), as the case shall be, has not been registered under the Securities Act
of 1933, as amended (“Securities Act”), that it is not the intention of the
Company to so register any of said Payment Shares, and that the certificates
evidencing the Payment Shares, when and if issued, will bear a legend indicating
that said shares are “restricted securities” within the meaning of Rule 144
under the Securities Act.  The holder of the Debenture further understands that
unless said Payment Shares are registered under the Securities Act, further sale
or transfer thereof will be prohibited unless such a registration statement is
filed or such sale or transfer is effected pursuant to a valid exemption from
registration, if available.


 
3

--------------------------------------------------------------------------------

 
 
5.           Representations and Covenants of the Company.


a.           Information Rights.  The Company shall deliver to the holder of the
Debenture the following information, from time to time:  (a) promptly after
mailing, copies of all notices or other written communications to the
shareholders of the Company, (b) within ninety (90) days of their availability,
the Company’s Form 10-K Annual Report, as filed with the Securities and Exchange
Commission (“SEC”), and (c) within forty-five (45) days after the end of each
fiscal quarter, the Company’s Form 10-Q Quarterly Report, as filed with the SEC.


              b.        Reservation of Shares.  Until this Debenture is paid in
full, the Company shall reserve from its authorized and unissued Common Stock
shares of Common Stock in a number which at any given time shall be equal to all
of the number of shares which may be issuable on or at the given time by reason
of the Company’ exercise of its Call Option hereunder, the holder’s exercise of
its Put Option hereunder or the Company’s delivery of PIK Shares at maturity.


c.           Common Stock.  The Company hereby represents and warrants that all
shares of Common Stock which may be issued as Payment Shares shall, upon
issuance, be duly authorized, validly issued, fully paid and nonassessable, and
free of any liens and encumbrances.


6.             Representations and Covenants of the Holder.


a.           Private Issue.  The holder of the Debenture recognizes and
acknowledges that (i) the Debenture is not registered under the Securities Act
or qualified under applicable state securities laws under an exemption from the
registration thereof, and (ii) the Company’s reliance on such exemption is
predicated on holder’s representations set forth herein or made and given in
holder’s accompanying Subscription Agreement and Questionnaire.


b.           Financial Risk.  The holder of the Debenture represents and
warrants to the Company that such holder has such knowledge and experience in
financial and business matters as to be capable of evaluating the merits and
risks of this investment and has the ability to bear the economic risks of this
investment.


c.           No Short Positions.  While holding this Debenture the holder of the
Debenture covenants and agrees that he shall not sell shares of Common Stock
short, buy puts to sell the Common Stock, or buy or sell any security that is
substantially equivalent to a short position in the Common Stock.


7.           Debenture Account.


a. Establishment. Funds for payment of both the principal of, and interest on,
the Debenture will come from the net proceeds (the “816 Patent Proceeds”)
received by the Company from any award, judgment or settlement arising from any
case or claim prosecuted by the Company for infringement of the Company’s United
States Patent Number 7,822,816 for a mobile information collection system (the
“816 Patent”).  Fifty percent (50%) of the 816 Patent Proceeds (the “Designated
Proceeds”) will be set aside for payment the principal of, and interest on, the
Company’s Convertible Debenture Series 2011 (the “2011 Debentures”) and the
Putable-Callable Debenture Series 2012, to which this Debenture belongs (the
“Series2012 Debentures”), in accordance with the terms of this Section 7.  The
Company has established and maintains, and will continue to maintain, an account
at a federally-insured financial institution, separate from the Company’s other
bank accounts, which account (the “Debenture Account”) shall be designated
solely for payment of the principal of, and interest on, the 2011 Debentures and
the Series 2012 Debentures in accordance with this Section 7.
 
b. Funding.  The Company shall promptly deposit the Designated Proceeds into the
Debenture Account as received.  One half (1/2) of the Designated Proceeds (i.e.,
25% of the 816 Patent Proceeds) will be used for payment of the 2011 Debentures
as provided by terms of the 2011 Debentures, and the other half (1/2) of the
Designated Proceeds (i.e., 25% of the 816 Patent Proceeds) will be applied
towards payment of this Debenture and the other the Series 2012 Debentures as
set forth herein.  Upon retirement of the Series 2011 Debentures, the Designated
Proceeds will be thereafter applied towards payment of the Series 2012
Debentures.
 
c. Maintenance.  The Company shall maintain the Debenture Account and deposit
all Designated Proceeds therein for so long as the Debenture is
outstanding.  The Company shall not make withdrawals from the Debenture Account
for any purpose other than the payment of the principal of the  2011 Debentures
and the Series 2012 Debentures, and the interest accrued and unpaid thereon.


d.           Payments.  In accordance with Section 1 hereof, the Company shall
make payments from the Debenture Account to satisfy its obligation to pay the
Principal Amount and interest thereon, together with the outstanding principal
of all other Series 2012 Debentures and the interest accruing thereon.  The
Company shall have satisfied its obligation to make payments from the Debenture
Account if it accumulates funds therein and makes payments therefrom on the
Series 2012 Debentures on a quarterly basis as and if funds are available in the
Debenture Account for such purpose.  In the event that the balance in the
Debenture Account is not sufficient to satisfy all of the Company’s obligations
to all holders of its Series 2012 Debentures, then, the Company, in satisfaction
of its obligations hereunder, will satisfy its obligations to the holder of this
Debenture and all other holders of its Series 2012 Debentures in the order in
which the 2012 Debentures were purchased and issued (i.e., first to purchase,
first to be paid).  In the case of purchases made on the same day by two or more
holders, none will be satisfied until all that were purchased on the same day
can be satisfied.
 
 
4

--------------------------------------------------------------------------------

 


8.              Remedies.


           a.           Events of Default.


           A “Default” shall be deemed to exist for purposes of this Debenture
when and so long as:
 

  (1) Interest shall not have been paid when, subject to Section 7d hereof, the
balance in the Debenture Account was sufficient for payment in accordance with
the terms of this Debenture;         (2) Principal shall not have been prepaid,
subject to Section 7d, to the extent of the available balance in the Debenture
Account in accordance with the terms of this Debenture;         (3) The
principal and interest owed on this Debenture shall not have been paid at
maturity;         (4) The Company shall not establish and maintain the Debenture
Account in accordance with Section 7;         (5) The Company shall be in breach
of any other covenant or warranty of the Company in this Debenture for at least
thirty (30) days after there has been given to the Company by the holder, a
written notice specifying such breach, requiring it to be remedied, and stating
that such notice is a “notice of default” hereunder; or         (6) A decree or
order by a court with jurisdiction shall have been entered adjudicating the
Company a bankrupt or insolvent, or approving as properly filed a petition
seeking reorganization of the Company under the U.S. Bankruptcy Code or any
other similar applicable federal or state law, and such decree or order shall
have been in effect for a period of sixty (60) days; or a decree or order of a
court with jurisdiction for the appointment of a receiver or liquidator or a
trustee or assignee in bankruptcy or insolvency of the Company or of any
property of the Company or for the winding up or liquidation of its affairs
shall be in effect and shall have been in effect for a period of sixty (60)
days.

 
A default shall be deemed to exist whenever prescribed by the terms of this
Section 8.a. regardless of whether such Default shall be voluntary or
involuntary or shall result from compliance with any legal requirement or any
other circumstance of any kind.
 
           b.           Acceleration of Maturity.


           Whenever a Default exists, the holder may declare the principal and
interest of this Debenture to be due and payable immediately, by a notice in
writing to the Company, and upon any such declaration such principal shall
become immediately due and payable in cash or other immediately available funds.


              c.        Unconditional Right to Receive Principal and Interest.


              Notwithstanding any other provision in this Debenture, the holder
shall have the absolute and unconditional right to payment at maturity of the
entire unpaid principal balance hereof and all interest accrued and unpaid
thereon and, failing such payment, to institute suit for the enforcement
thereof, and such right shall not be impaired without the consent of the holder.


           d.           Rights and Remedies Cumulative.


              No right or remedy herein conferred upon or reserved to the holder
of this Debenture is intended to be exclusive of any other right or remedy, and
every right and remedy shall, to the extent permitted by law, be cumulative and
in addition to every other right and remedy given hereunder or now or hereafter
existing at law or in equity, or otherwise. The assertion or employment of any
right or remedy hereunder, or otherwise, shall not prevent the concurrent
assertion or employment or any other appropriate right or remedy.


           e.           Delay or Omission Not Waiver.


              No delay or omission of the holder to exercise any right or remedy
accruing upon any Default shall impair any such right or remedy or constitute a
waiver of any such Default or acquiescence therein. Every right and remedy given
by this Debenture or by law to the holder may be exercised from time to time,
and as often as may be deemed expedient, by the holder.


           f.           Undertaking for Costs.


              The parties to this Debenture agree that any court or arbitrator,
as the case may be, may in his or its discretion require, in any suit for the
enforcement of any right or remedy hereunder or relative hereto, of any party
litigant in such suit an undertaking to pay the costs of such suit, and that
such court may in its discretion assess reasonable costs, including reasonable
attorneys’ fees, against any party litigant in such suit, having due regard to
the merits and good faith of the claims or defenses made by such party litigant.
 
 
5

--------------------------------------------------------------------------------

 


9.           General.


a.  
Registration, Transfer and Exchange.



           The Company shall cause to be kept at its principal corporate office
a register (herein sometimes referred to as the “Debenture register”) in which,
subject to such reasonable regulations as it may prescribe, the Company shall
provide for the registration of this Debenture and its transfer. The Secretary
of the Company is hereby appointed “Debenture registrar” for the purpose of
registering this Debenture and its transfer as herein provided.


           Upon surrender for transfer of this Debenture at the principal
corporate office of the Company, which transfer complies with all applicable
securities laws, the Company shall execute and deliver, in the name of the
designated transferee or transferees, one or more new Debentures of any
authorized denominations of a like aggregate principal amount.


           A Debenture issued upon any transfer or exchange of this Debenture
shall be a valid obligation of the Company, evidencing the same debt, and
entitled to the same benefits as this Debenture.


              The holder of this Debenture understands and, by its acceptance
acknowledges, that: (i) this Debenture has not been registered under the
Securities Act or any other federal or state law governing the issuance or
transfer of securities (which are herein collectively called the “securities
laws”), (ii) the securities laws impose substantial restrictions upon the
transfer of any interest in this Debenture, and (iii) the Company is not
obligated to register this Debenture or any Payment Shares under the securities
laws or otherwise take any action to facilitate or make possible any transfer of
any interest in this Debenture.


              No service charge shall be made for the transfer or exchange of
this Debenture, but the Company may require payment of a sum sufficient to cover
any tax or other governmental charge that may be imposed in connection with its
transfer or exchange.


b.  
Mutilated, Destroyed, Lost and Stolen Debentures.



           If (i) this Debenture is mutilated or the Debenture registrar is
furnished with evidence to its satisfaction of this Debenture’s destruction,
loss or theft, and (ii) there is delivered to the Company such security or
indemnity as may be required by the Company to save the Company harmless, then
the Company shall execute and deliver, in exchange for such mutilated Debenture,
or in lieu of such destroyed, lost or stolen Debenture, a new Debenture of like
tenor and principal amount.  If such mutilated, destroyed, lost or stolen
Debenture has become or is about to become due and payable, the Company in its
discretion may pay the Debenture, instead of issuing a new one.


           Upon the issuance of any new Debenture pursuant to this Section 9,
the Company may require the payment of a sum sufficient to cover any tax or
other governmental charge that may be imposed in respect thereof and any other
expenses connected therewith.


           Every new Debenture issued pursuant to this Section 9 in lieu of any
destroyed, lost or stolen Debenture shall constitute an original additional
contractual obligation of the Company, whether or not the destroyed, lost or
stolen Debenture shall be at any time enforceable by anyone, and shall be
entitled to all the benefits hereof equally and proportionately with any and all
other Debentures duly issued.


           The provisions of this Section 9 are exclusive and shall preclude (to
the extent lawful) all other rights and remedies with respect to the replacement
or payment of mutilated, destroyed, lost or stolen Debentures.


              c.        Payment of Interest; Interest Rights Preserved.


              Interest on this Debenture shall be paid to the person in whose
name this Debenture is registered at the close of business on the business day
immediately prior to such payment date.


              d.        Persons Deemed Owners.


              The Company, and any agent of the Company, may treat the person in
whose name this Debenture is registered as the owner for the purpose of
receiving payment of principal interest hereon, and for all other purposes
whatsoever, whether or not this Debenture be overdue, and neither the Company
nor any agent of the Company shall be affected by notice to the contrary.
 
  e        Most-Favored Investor Treatment
 
If at any time or times on or before December 31, 2012, the Company issues in a
single financing or series of financings new debentures containing Common Stock
conversion rights or accompanying warrants to acquire Common Stock (generically,
“New Debentures and Stock Rights”) on terms that are, in the holder’s opinion,
more favorable than those in this Debentures and associated Series C Warrant to
Purchase Common Stock (“Warrant”), the Company will permit the holder to
exchange this Debenture and associated Warrant for New Debentures and Stock
Rights with a face amount equal to the Principal Amount of this Debenture.
 
 
6

--------------------------------------------------------------------------------

 


              f.        Cancellation.


This Debenture when surrendered for payment, redemption, transfer or exchange
shall be delivered to the Debenture registrar for cancellation. The Company may
at any time deliver this Debenture (or any other Series 2012 Debentures which
the Company may have acquired in any manner whatsoever) to the Debenture
registrar for cancellation, and all Debentures so delivered shall be promptly
cancelled by the Debenture registrar. No Debentures shall be issued in lieu of
or in exchange for any Debentures cancelled as provided in this Section, except
as expressly permitted. All cancelled Debentures held by the Debenture registrar
shall be disposed of as directed by the Company.
 
10.           Governing Law; Dispute Resolution.
 
This Debenture shall be governed by and construed in accordance with the laws of
the State of Oklahoma without giving effect to its principles regarding
conflicts of law. Any dispute concerning this Debenture or the holder’s
investment in the securities of the Company, including a dispute about whether
the dispute is subject to arbitration, shall be resolved by arbitration in
Tulsa, Oklahoma, under the Commercial Arbitration Rules of the American
Arbitration Association (“AAA”) by a single arbitrator selected by the Company
from the AAA’s panel of arbitrators.

 
IN WITNESS WHEREOF, the Company has caused this Debenture to be signed in its
name by the signature of its Chief Executive Officer.
 

  MacroSolve, Inc.          
Dated: ______________ 
By:
        Name: Steve Signoff        Title: Chief Executive Officer          



                                        
 
7

--------------------------------------------------------------------------------

 


Exhibit A




NOTICE OF ELECTION TO CALL DEBENTURE
(“Call Election Notice”)




Reference is made to that certain Putable-Callable Debenture Series 2012 due
December 31, 2019 (the “Debenture”) issued on by MacroSolve, Inc. (the
“Company”) to .  Capitalized terms used and not otherwise defined in this Call
Election Notice shall have the meanings assigned to them in the Debenture.


The Company hereby informs the holder of the Debenture of the hereby informs the
holder of the Company’s election to prepay the Debenture in full on
___________________, _________ (“Call Settlement Date”), which Call Settlement
Date is not fewer than ten (10) nor more than thirty (30) days after the date of
this Call Election Notice.


Payment of the Debenture will be made as follows:


 r           by payment of cash or other legal tender in the amount of
$______________


r           and
r           or


 r           by exchange of Common Stock


Pursuant to Section 2b of the Debenture, the holder will be expected to
surrender the Debenture on the Call Settlement Date in consideration of such
payment.




Issued in Tulsa, Oklahoma, on ________________, 20___.
 

  MacroSolve, Inc.            
By:
        Name: Steve Signoff        Title: Chief Executive Officer          



 
 
8

--------------------------------------------------------------------------------

 

 
Exhibit B




NOTICE OF ELECTION TO PUT DEBENTURE
(“Put Election Notice”)






Reference is made to that certain Putable-Callable Debenture Series 2012 due
December 31, 2019 (the “Debenture”) issued on by MacroSolve, Inc. (the
“Company”) payable the undersigned.  Capitalized terms used and not otherwise
defined in this Put Election Notice shall have the meanings assigned to them in
the Debenture.


The undersigned registered holder hereby notifies the Company of the holder’s
election to require immediate payment of the Debenture in cash or Common Stock
or a combination thereof.


Pursuant to Section 3b of the Debenture, the same is herewith presented and
surrendered in consideration of such payment.
 
Dated this ____ day of ___________, 20____.
 
 
Holder:
       
(Print or type)
            Signature:              
Capacity:
        (if relevant)                  




 
 
9